DETAILED ACTION
This action is responsive to claims filed 17 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 49-68 were pending in the previous Office action mailed 18 December 2020.
Claims 49-54 and 56-69 have been amended, and claims 49-69 remain pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 48-69 have been considered but are moot in light of an Examiner’s Amendment provided below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joseph Drish (Reg. No. 66,198) on 2 April 2021.

The application has been amended as follows: 
1-48. (Canceled)

49. (Currently amended) A first network element comprising: 
a non-transitory memory storing computer-readable instructions; and 
at least one processor configured to execute the computer-readable instructions to cause the first network element to, 
obtain user equipment side parameter values from a user domain of a user equipment, the user equipment side parameter values being at least one of values determined by the user equipment and values known by the user equipment, and the user equipment side parameter values including 
convert a first data stream received from a second network element into multiple second data streams over multiple data communication paths between the first network element and the user equipment, and 
allocate the multiple second data streams to at least one of the multiple data communication paths based on the user equipment side parameter values.

50. (Previously Presented) The first network element of claim 49, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first 

51. (Previously Presented) The first network element of claim 49, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to obtain the user equipment side parameter values using one of a user datagram protocol and a transmission control protocol connection.

52. (Previously Presented) The first network element of claim 49, wherein the user equipment side parameter values include at least one of congestion related information and delay related information and the at least one processor is configured to execute the computer-readable instructions to cause the first network element to, 
allocate the multiple second data streams to the at least one of the multiple data communication paths based on the at least one of the power-related information, achievable data rate, congestion related information and delay related information.

53. (Previously Presented) The first network element of claim 52, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to allocate the multiple second data streams by changing a configuration of another one of the multiple data communication paths if the power-related information of the user equipment is below a threshold level.



55. (Previously presented) The first network element of claim 49, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to select a scheduler based on the allocating the multiple second data streams to at least one of the multiple data communication paths.

56. (Previously Presented) The first network element of claim 49, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to, 
obtain a transmission control protocol Transmission Control Protocol (TCP) congestion window parameter value for the at least one of the multiple data communication paths, and 
send a first parameter value to a network control domain of the first network element to limit a downlink transmission rate if the transmission control protocol congestion window parameter value exceeds the first parameter value.

57. (Previously Presented) The first network element of claim 56, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to, 
obtain a transmission control protocol receive window parameter value for the multiple data communication paths in the first network element, and 
send a second parameter value to a network control domain of the user equipment to limit an uplink transmission rate if the transmission control protocol receive window parameter value exceeds the second parameter value.

58. (Previously Presented)  The first network element of claim 49, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to, 
establish a connection with a user space module in the user equipment, and 
receive data from the user equipment using one of a user datagram protocol and a transmission control protocol connection based on the connection with the user space module.

59. (Currently amended) A user equipment configured to receive and transmit data over communication paths of different bands, the user equipment comprising: 
a non-transitory memory storing computer-readable instructions; and 
at least one processor configured to execute the computer-readable instructions to cause the user equipment to, 

obtain user equipment side parameter values from the network control domain, the user equipment side parameter values being specific to a user application in the user domain, the user equipment side parameter values being at least one of values determined by the user equipment and values known by the user equipment, and the user equipment side parameter values including 
provide the user equipment side UE side parameter values to a network proxy from the user domain, and 
receive data in the network control domain based on the user equipment side UE side parameter values.

60. (Previously Presented) The user equipment of claim 59, wherein the user equipment side parameter values include at least one of congestion related information and delay related information.

61. (Previously Presented) The user equipment of claim 59, wherein the at least one processor is configured to execute the computer-readable instructions to cause the user equipment to provide the user equipment side parameter values using control messages in a shared bandwidth as data payload.

62. (Previously Presented) The user equipment of claim 59, wherein the at least one processor is configured to execute the computer-readable instructions to cause the user equipment to 

63. (Currently amended) A first network element comprising: 
a non-transitory memory storing computer-readable instructions; and 
at least one processor configured to execute the computer-readable instructions to cause the first network element to, 
obtain user equipment side parameter values from a user domain of a user equipment, the user equipment side parameter values being at least one of values determined by the user equipment and values known by the user equipment, and the user equipment side parameter values including 
convert a first data stream received from a second network element into multiple second data streams over multiple data communication paths between the first network element and the user equipment, obtain a transmission control protocol window parameter value for the multiple data communication paths in a user domain, 
send a first parameter value to a network control domain of the first network element to limit a transmission rate of the multiple data communication paths if the transmission control protocol window parameter value exceeds the first parameter value, and 
allocate the multiple second data streams to at least one of the multiple data communication paths based on the limited transmission rate.


limit a downlink transmission rate of the multiple data communication paths using the first parameter value, the limited downlink transmission rate being the limited transmission rate, and 
allocate the multiple second data streams to at least one of the multiple data communication paths based on the limited downlink transmission rate.

65. (Previously Presented) The first network element of claim 64, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to, 
obtain a transmission control protocol receive window parameter value for the multiple data communication paths, and 
send a second parameter value to a network control domain of the user equipment to limit an uplink transmission rate if the transmission control protocol receive window parameter value exceeds the second parameter value.

66. (Previously Presented) The first network element of claim 63, wherein the user equipment side parameters are obtained using control messages in a shared bandwidth as data payload.


allocate the multiple second data streams to the at least one of the multiple data communication paths based on the at least one of the power-related information, achievable data rate, congestion related information and delay related information.

68. (Previously Presented) The first network element of claim 67, wherein the at least one processor is configured to execute the computer-readable instructions to cause the first network element to allocate the multiple second data streams by changing a configuration of another one of the multiple data communication paths if the power-related information of the user equipment is below a threshold level.

69. (Currently Amended) A method comprising: 
operating in a network control domain and a user domain; 
obtaining user equipment side parameter values from the network control domain, the user equipment side parameter values being specific to a user application in the user domain, the user equipment side parameter values being at least one of values determined by a user equipment and values known by the user equipment, and the user equipment side parameter values including 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Thomas R Cairns/Examiner, Art Unit 2468